UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 6, 2011 NOVADEL PHARMA INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32177 22-2407152 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000 Bridgewater, NJ 08807 (Address of principal executive offices) (Zip Code) (908) 203-4640 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 6, 2011, Craig A. Johnson, Senior Vice President, Chief Financial Officer and Secretary of NovaDel Pharma Inc. (the “Company”), informed the Board of Directors of the Company that he intends to resign from his positions with the Company effective July 31, 2011.Mr. Johnson has served as the Company’s Senior Vice President, Chief Financial Officer and Secretary since June 2010.There is no disagreement between Mr. Johnson and the Company on any matter relating to the Company’s operations, policies or practices. On June 8, 2011, the Board of Directors of the Company appointed Steven B. Ratoff, the Company’s Chief Executive Officer, as Interim Chief Financial Officer and Secretary effective August 1, 2011. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (c) Exhibits Exhibit No. Description Press Release of NovaDel Pharma Inc. dated June 9, 2011, entitled “NovaDel AnnouncesChanges in Management.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NovaDel Pharma Inc. By: /s/ STEVEN B. RATOFF Name: Steven B. Ratoff Title: President and Chief Executive Officer Date:June 9, 2011
